CONFIDENTIAL TREATMENT REQUESTED.CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.*** Appendix B AGREEMENT OF LEASE This Agreement of Lease (hereinafter "Lease") is made this 27th day of February, 2008, by and between 1332 LONDONTOWN ROAD, LLC, having an address of 1300 York Road, Suite 300, Lutherville, Maryland 21093 (“Landlord”) and GSE SYSTEMS, INC., having an address at 7133 Rutherford Road, Baltimore, MD 21244 (hereinafter “Tenant”). WITNESSETH 1.PREMISES.Landlord, in consideration of the covenants upon the part of Tenant, hereby leases to Tenant approximately 31,583 square feet of space (hereinafter the “Premises”) on the first and second floors of the building located at 1332 Londontown Road, Eldersburg, Maryland (hereinafter the "Building"), being part of the business park known as the Londontown Business Center.The Building, the parcel of land on which the Building is situated (the “Land”), and any other improvements thereon are referred to collectively as "the Property").The Premises are shown in more particular detail on Exhibit A attached hereto and made a part hereof. 2.TERMS. (a)Term, Termination and Delivery.This Lease shall have an original term (the "Term") (i) commencing on the earlier to occur of April 15, 2008 or the date upon which Landlord delivers the first floor portion of the Premises (the “Priority Space”) to Tenant after completing the applicable portion of Landlord’s Work therein, as defined in Exhibit B attached hereto and made a part hereof (the “Commencement Date”), and (ii) terminating at 11:59 o'clock p.m., local time, on June 30, 2018 (the "Termination Date").Notwithstanding the foregoing, Tenant shall have the right to terminate the Lease at the end of the sixth (6th) year if Tenant is not then in default of the Lease, provided that Tenant shall provide Landlord a minimum of six (6) months written notice and pay a termination penalty equal to Landlord’s unamortized costs associated with the Lease. Landlord shall use reasonably diligent efforts to complete the remainder of Landlord’s Work and to deliver the remainder of the Premises to Tenant by August1,2008; however Landlord shall have no liability to Tenant if Landlord is delayed in doing so, and Tenant’s lease obligations shall not be limited except as provided in Section 3 hereof.Landlord acknowledges that time is of the essence and that Tenant may be harmed and incur certain costs, expenses and fees in the event of delay including but not limited to payment of rent and related leasing penalties should Landlord’s delay result in Tenant holding over in its existing premises or finding interim or alternate premises until such time as Landlord is able to tender the Premises in accordance with the provisions of the delivery schedule set forth therein and herein.Landlord further acknowledges and expressly agrees that, in the event Landlord is unable to perform and tender the Premises in accordance with the provisions of the delivery schedule set forth therein and herein, Landlord shall be, and be deemed to be, in breach of the terms of this Lease and shall reimburse Tenant for any and all fees, costs, expenses and penalties incurred without demand and without offset, deduction or withholding of any sums within thirty (30) calendars days after it receives notice thereof. CONFIDENTIAL TREATMENT 1 (b)Surrender.Tenant shall, at its expense, at the expiration of the Term or any earlier termination of this Lease, (i) promptly surrender to Landlord possession of the Premises (including any fixtures or other improvements which, under the provisions of Section5, are owned by Landlord) in the condition in which the Premises existed on the Commencement Date, ordinary wear and tear excepted, and broom clean, (ii) remove therefrom Tenant's signs, goods and effects and any machinery, trade fixtures and equipment which are used in conducting Tenant's trade or business and are not owned by Landlord, and (iii) repair any damage to the Premises caused by such removal. (c)Holding Over.If Tenant continues to occupy the Premises after the expiration of the Lease or any earlier termination without obtaining Landlord's written consent thereto, such occupancy shall be deemed to be under a month-to-month tenancy.The rental payable for the first four (4) months shall equal the aggregate of (i) the Base Rent for the Lease Year during which such expiration of the Lease, or earlier termination occurs, and (ii) the Additional Rent payable under the provisions of this Lease.The rental payable for each such monthly period after the fourth (4th) month shall equal the aggregate of (x) one and one half (1 ½) times the monthly installment of Base Rent for the Lease Year during which such expiration of the Lease, or earlier termination thereof, occurs and (y) the Additional Rent payable under the provisions of this Lease; however, Tenant shall nevertheless remain liable to Landlord for damages relating to Tenant’s failure to vacate the Premises in a timely manner. (d)Right of First Offer.In the event the office space adjacent to the Premises (the “Expansion Premises”) becomes available for lease, Landlord agrees to offer such space to Tenant prior to entering into a written lease with a third party for the lease of such space.Notwithstanding the foregoing, Landlord shall have no obligation to offer the Expansion Premises to Tenant and Tenant shall have no right to lease the Expansion Premises if Tenant is in default hereunder at the time the Expansion Premises becomes available.Tenant shall have ten (10) days in which to irrevocably agree in writing to lease the Expansion Premises from Landlord, on the terms mutually agreed by Landlord and Tenant, which shall be for a Base Rent and for a tenant improvement allowance for the Expansion Premises (the “Basic Expansion Terms”) that are no less favorable that the terms that Landlord is then offering for the Expansion Premises to third parties. If Tenant does not so notify Landlord of its intention to lease the Expansion Premises within such ten (10) day period, then Landlord shall be free to lease the Expansion Premises to any third party on terms which are no less favorable than the Basic Expansion Terms. 3.RENT.Commencing on the later of August 1, 2008 or that date which is thirty (30) days after the delivery of the Premises by Landlord to Tenant with Landlord’s Work (exclusive of the elevator installation) substantially complete condition (the “Rent Commencement Date”), as rent for the Premises (all of which is hereinafter referred to collectively as "Rent"), Tenant shall pay to Landlord the following: (a)Base Rent.During the first Lease Year of this Lease, Tenant shall pay an annual base rent (the "Base Rent") in the amount of Three Hundred Twenty-Three Thousand, Seven Hundred Twenty-Five Dollars and Seventy-Five Cents ($323,725.75), payable in twelve (12) equal monthly installments of Twenty-Six Thousand, Nine Hundred Seventy-Seven Dollars and Fifteen Cents ($26,977.15) each.Said Base Rent shall increase on each anniversary of the Rent Commencement Date by three percent (3%) over the previous Lease Year’s amount of Base Rent.Upon execution of the Lease, Tenant shall pay in advance the Base Rent due on August 1, 2008. CONFIDENTIAL TREATMENT 2 (b)Tenant is eligible to participate in a relocation incentive program (the “County Incentive”) offered by Carroll County (the “County”) [***] (c)Additional Rent. During the Term of this Lease, Tenant shall pay to Landlord additional rent in the amount of any payment in any provision of this Lease that accrues while this Lease is in effect other than the Base Rent (collectively, “Additional Rent”).If Tenant fails to pay any Additional Rent after the expiration of any applicable grace, notice and cure period, Landlord shall have the same rights as in the case of Tenant's nonpayment of Base Rent. (d)Late Payment.Each payment of Rent shall be made in advance on the first day of each month of the Term promptly when due, without any deduction or set off whatsoever, and without demand, failing which Tenant shall pay to Landlord as Additional Rent,a late charge equal to one hundred dollars ($100.00) if any payment of the monthly Rent is more than ten (10) business days late for any given month and increasing to five hundred dollars ($500.00) if any payment of the monthly Rent is more than thirty (30) calendar days late for any given month.In addition, any payment that is not paid by the tenth (10th) business day after such payment is due shall bear interest at an annual floating rate of interest equal to two (2) percentage points in excess of the prime rate of interest as announced from time to time by Bank of America or its successor (the “Default Rate”). (e)Place of Payment.All Rent payable hereunder, together with all statements, notices, and other written communication from Tenant, shall be sent or delivered to Landlord at Landlord’s address specified in Section 25 hereof. (f)Lease Year.As used in the provisions of this Lease, the term "Lease Year" means (i) the period commencing on the Commencement Date and terminating on the day immediately preceding the first (1st) anniversary of the first (1st) day of the first (1st) full calendar month during the Term, and (ii) each successive period of twelve (12) calendar months thereafter during the Term. CONFIDENTIAL TREATMENT 3 4.USE AND ENVIRONMENTAL REQUIREMENTS. (a)Tenant shall use and occupy the Premises only as an office for Tenant’s business and for no other use or purpose.Tenant covenants and agrees to make no unlawful or offensive use of the Premises and to comply with all statutes, ordinances, rules, orders, regulations and requirements of Federal, State and Municipal governments.Specifically, Tenant shall not make, maintain or store hazardous materials on the Premises or in the Building.Notwithstanding the foregoing, Landlord agrees that Tenant may use and store paint and ordinary cleaning and janitorial supplies on the Premises or in an area(s) designated by Landlord for that purpose.If Tenant's use as provided for herein is prohibited by Landlord, Tenant may terminate this Lease and Tenant shall cease to have any obligation to Landlord and Landlord shall refund any and all sums held as deposit against this Lease without offset, deduction or reservation.Furthermore, Landlord shall not prohibit such use except upon a bona fide default notice or notice of non-compliance duly given from Carroll County or any other agreement, law, rule or ordinance by which the Premises, Landlord or Tenant may be bound and failure to cure such default within the applicable grace period and cure period as set forth herein and hereunder. (b)The term "Hazardous Substances" as used in this Lease shall mean pollutants, petroleum, contaminants, infectious waste, asbestos, radioactive materials, polychlorinated biphenyls (PCBs), toxic or hazardous wastes or any other substances, the removal of which is required or the use of which is restricted, prohibited or penalized by any "Environmental Law", which term shall mean any federal, state or local law, rule, regulation or ordinance relating to pollution or protection of the environment.Tenant shall comply with all Environmental Laws in its use of the Property, including, without limitation, the obligation to obtain and maintain in effect and comply with all requisite permits and reporting and notification requirements.Tenant hereby agrees that (i) no activity will be conducted on the Property that will produce or cause the release of any Hazardous Substance, except for such activities that are part of the ordinary course of Tenant's business activities (the "Permitted Activities"), provided said Permitted Activities are conducted in accordance with all Environmental Laws and have been approved in advance in writing by Landlord; (ii) the Property will not be used in any manner for the storage of any Hazardous Substances except for the temporary storage of such materials that are used or produced in the ordinary course of Tenant's business (the "Permitted Materials"), including but not limited to cleaning supplies and copier supplies, provided such Permitted Materials are properly stored in a manner and location and are properly disposed of in a manner meeting all Environmental Laws and approved in advance in writing by Landlord; (iii) upon Landlord's request, Tenant shall provide Landlord with evidence satisfactory to Landlord that Tenant is complying with all Environmental Laws regarding the storage, cleanup and disposal of Permitted Materials; and (iv) Tenant will not permit any Hazardous Substances to be brought onto the Property (except for the Permitted Materials), and if so brought or found located thereon, the same shall be immediately removed, all required cleanup and disposal procedures shall be diligently undertaken in accordance with all Environmental Laws and Tenant shall provide Landlord with evidence satisfactory to Landlord of Tenant's compliance with all Environmental Laws.If at any time during or after the Term, the Property is found to be contaminated with Hazardous Substances resulting from Tenant's use thereof or Tenant's use of the Property results in a violation or alleged violation of any Environmental Law, Tenant agrees to indemnify, hold harmless, protect and (at Landlord's election) defend Landlord from all claims, demands, actions, liabilities, costs, expenses, damages and obligations of any nature arising from or as a result of the use of the Property by Tenant.The foregoing indemnification shall survive the termination or expiration of this Lease. CONFIDENTIAL TREATMENT 4 (c)So long as Tenant pays the Base Rent and Additional Rent and observes and performs all the terms, covenants and conditions on Tenant's part to be observed and performed under this Lease, Landlord hereby covenants and agrees that Tenant shall have the right to peaceably and quietly use and enjoy the Premises without undue interference by or on behalf of Landlord (or its agents, affiliates, subsidiaries and assigns), subject, nevertheless, to the terms and conditions of this Lease, and subject to causes beyond Landlord’s reasonable control. (d)This Lease and the obligation of Tenant to pay Rent hereunder and perform all of the other covenants and agreements hereunder on the part of Tenant to be performed shall in no wise be affected, impaired or excused because Landlord is unable to fulfill any of its obligations under this Lease or to supply or is delayed in supplying any service expressly or impliedly to be supplied or is unable to make or is delayed in making any repairs, additions, alterations or decorations required or permitted under this Lease or is unable to supply or is delayed in supplying any equipment or fixtures.However, if Landlord is prevented or delayed from doing any if the foregoing by reason of strike or labor troubles or any other cause whatsoever beyond the control of Landlord, including but not limited to, government preemption in connection with a national emergency, or any rule, order or regulation of any department or subdivision of any government agency, Landlord agrees to use reasonably diligent efforts to fulfill its obligations hereunder. 5.SECURITY DEPOSIT.No Security Deposit is required. 6.ASSIGNMENT AND SUBLETTING. (a)For the purposes of this Lease, an “Assignment” shall mean any assignment, mortgage, transfer, or encumbrance, whether voluntarily, involuntarily or by operation of law, of Tenant’s interest in the Lease, any sublease by Tenant, any license by Tenant of space in the Premises, or any concession agreement by Tenant with respect to all or a part of the Premises, or any agreement by Tenant giving any other person the right to use all or a part of the Premises.Tenant shall not make nor permit an Assignment of this Lease or any interest of Tenant herein without first obtaining the prior written consent of Landlord, which consent shall not be unreasonably withheld or delayed by Landlord. (b)Without conferring any rights upon Tenant not otherwise provided in this Section, the parties agree that, should Tenant desire to enter into an Assignment, then, at least thirty (30) days before the proposed effective date of the Assignment, Tenant shall request Landlord's consent and provide the following:(i) the full particulars of the proposed assignment or sublet, including its nature, effective date, terms and conditions, and copies of all offers, draft agreements, subleases, letters of commitment or intent, and other documents pertaining to the proposed transfer; and (ii) a description of the identity, net worth and previous business experience of the proposed transferee, including without limitation copies of the proposed transferee's then latest income statement, balance sheet and changes in financial position statements certified as accurate by the proposed transferee.Tenant shall pay promptly all reasonable attorneys’ fees Landlord may incur in reviewing the foregoing materials and in granting or denying its consent hereunder, including those for drafting or reviewing the documents granting or denying such consent. CONFIDENTIAL TREATMENT 5 (c)If this Lease or any interest of Tenant herein is assigned or if the whole or any part of the Premises is sublet or used or occupied by others, after having obtained Landlord's prior written consent thereto, Tenant shall nevertheless remain fully liable for the full performance of all obligations under this Lease to be performed by Tenant, and Tenant shall not be released therefrom in any manner. (d)Notwithstanding anything contained herein to the contrary, no approval shall be required from Landlord for an Assignment to any company that is owned by or is a subsidiary of Tenant (a “Permitted Assignment”). In the event of such a Permitted Assignment, Tenant shall provide Landlord reasonable prior written notice of such Assignment and Tenant shall not be relieved of liability hereunder. 7.MAINTENANCE AND REPAIR. (a)By Landlord.Except for damages arising from the acts or omissions of Tenant, its agents, servants, employees, visitors or invitees, Landlord shall repair the structural elements of the Premises (as set forth in Section 10(a) as Operating Costs), including without limitation, but not limited to, the roof and exterior walls, load-bearing walls, wiring, plumbing, main electrical service for the Building, parking areas and access driveways, heating, ventilation and air-conditioning equipment and shall make all necessary replacements to same from time to time during the Term of this Lease, and shall otherwise maintain, manage, insure, repair and operate the Building and the Property, subject to (i) reimbursement of the Operating Costs set forth in Section 10 hereof, (ii) Tenant’s obligations under Section 7 (b) below, and provided the foregoing shall be at Tenant’s expense if necessitated by the negligence or wrongful acts of Tenant or Tenant’s agents, employees or invitees. Any necessary alterations or repairs done by Landlord shall be performed in such manner so as to minimize interference with Tenant's quiet use and enjoyment of the Premises.To the extents such acts, actions, activities, materials, equipment and personnel shall unduly interfere with such rightand cause Tenant to lose business or disrupt business for a period in excess of that period stated in Landlord’s written notice to Tenant, Tenant shall be entitled to a pro rata rent reduction. (b)By Tenant.Except for those items for which Landlord is expressly responsible hereunder, Tenant shall maintain, repair and keep, at Tenant's own cost and expense, the interior of the Premises, and each and every part thereof, and its equipment, fixtures and appurtenances, including without limitation, electrical fixtures and bulbs, doors, window and door glass, and jambs in good condition and repair.In the event Tenant fails, after ten (10) days’ written notice from Landlord, to keep the Premises in good condition and repair, or commence and continuously prosecute required repairs, Landlord may upon reasonable advance written notice, enter upon the Premises to make such repair which Tenant has failed to make.Upon demand, Tenant shall reimburse Landlord for any expense incurred by Landlord in doing the foregoing.Any monies expended by Landlord shall be deemed Additional Rent, and collected as such by Landlord.Without limiting the generality of the foregoing obligations, Tenant shall be responsible for repairing all parts or portions of the non-structural elements of the Premises, its equipment, fixtures and appurtenances.Tenant shall also pay for all damage to the Premises and its equipment, fixtures and appurtenances caused by waste, misuse or neglect of the same by Tenant, its agents, servants, employees or invitees. Landlord shall be responsible for repairing and/or replacing any elements which Tenant would be responsible for if the need for such repair or replacement is caused by the act or omission of Landlord. CONFIDENTIAL TREATMENT 6 8.UTILITIES. (a)Tenant shall pay eight point seventy-seven percent (8.77%) (“Pro Rata Share of Property Utilities”) of all charges for water, sewage, heating oil (subject to conversion of the system measuring usage thereof for the Building, as described below), and other services or utilities (exclusive of electricity charges) which may be furnished to or used in or about the Property during the Term of this Lease, and Tenant shall pay sixty-three percent (63%) (“Pro Rata Share of Building Utilities”) of the following which may be furnished to or used in or about the office portion of the Building during the Term of this Lease: (i) all electricity charges and (ii) and all heating oil, if Landlord installs one or more sub-meters for the Building.All utility charges which Tenant is responsible for which are billed to Landlord shall be payable by Tenant to Landlord as Additional Rent, upon demand, and shall be collectible as such. (b)Landlord shall not be liable to Tenant, in damages or otherwise, for any interruption in the service of water, electricity, gas, heating, air-conditioning or other utilities or services caused by an unavoidable delay, by the making of any necessary repairs or improvements or by any cause beyond Landlord's reasonable control unless Landlord fails to work diligently in the restoration of the utilities or Landlord is solely responsible for the loss of utilities.Tenant shall be entitled to a pro rata rent reduction for any such interruption which is caused by Landlord’s failure to work diligently in the restoration of the utilities or for which Landlord is solely responsible. Significant impairment of Tenant’s right to quiet use and enjoyment caused by Landlord’s negligence, failure to work diligently in the restoration of the utilities or if Landlord is solely responsible for the loss of utilities shall be deemed an eviction of Tenant. If Landlord fails to act diligently in the restoration of any utility or Landlord or any of its agents, employees, affiliates, assigns or contractors are the cause of the interruption of a utility, then Tenant shall be entitled to one day of rental abatement for each day, or portion thereof, that the Premise is without a utility. 9.MISCELLANEOUS RESTRICTIONS.It is further agreed that: (a)Storage outside of the Building is prohibited and Tenant agrees to strictly abide by this provision. (b)Tenant shall not be permitted to attach any of its equipment by welding to, or drilling of holes in, the structural steel or concrete of the Building. (c)Tenant shall not, in any manner, alter the exterior appearance or decoration of the Premises or Building, including the improvements thereon, except such as may be necessary in connection with the performance by Tenant of its obligation to repair and maintain the Premises, and make necessary replacements thereto as hereinbefore provided, but in no event shall any color or other decorative changes be made without the prior written approval of Landlord, said approval not to be unreasonably withheld. CONFIDENTIAL TREATMENT 7 (d)Tenant shall be permitted to fabricate and install an exterior sign on the Building at its sole cost and expense at a location approved by Landlord.Any and all signage shall be in compliance with Carroll County laws and specifications and subject to Landlord’s prior written approval, not to be unreasonably withheld or delayed.At the end of the Term or any prior termination of the Lease, at Landlord’s option, Tenant shall remove Tenant’s sign and repair any damage caused by such removal.Tenant shall maintain Tenant’s sign in a first class condition throughout the Term.Notwithstanding the foregoing, Landlord shall, at its sole cost and expense, include Tenant’s name on the Building’s directory and any floor directional signs. 10.OPERATING COSTS.Tenant shall pay Landlord as Additional Rent, Tenant’s Pro-Rata Share (as defined hereunder) of the Operating Costs, as follows: (a)Operating Costs are hereby defined as all of the costs and expenses which are incurred or accrued by Landlord in maintaining, managing, insuring, repairing or operating the Building and the remainder of the Property, under generally accepted accounting principles, including, but not limited to security; common area maintenance; landscaping; sales or use taxes on supplies or services; management and administrative fees, the cost of Landlord’s insurance, legal and accounting fees and expenses; and engineering fees and expenses; and window cleaning and janitorial expenses. (b)Operating Costs do not include Real Estate Taxes (as hereinafter defined), lease payments made by Landlord on any ground lease(s), interest or other financing costs of Landlord, depreciation of improvements which are in existence or under construction as of March 1, 2009 other than under generally accepted accounting principle, depreciation of tenant improvements other than under generally accepted accounting principles, or any costs or expenses incurred or accrued exclusively for the benefit of specific tenants. (c)Tenant's Pro-Rata Share is defined for purposes of this lease, as Tenant’s leasable area, which is hereby agreed to be approximately 31,583 square feet, divided by the leasable area of the Building, which is hereby agreed to be approximately 360,000 square feet, Tenant’s Pro-Rata share is therefore 8.77%. (d)Tenant’s Operating Costs shall be payable by Tenant within twenty (20) business days after a reasonably detailed statement of actual expenses is presented to Tenant by Landlord.At Landlord's option, however, Tenant’s Pro-Rata Share of annual Operating Costs may be estimated by Landlord from time to time and the same shall be payable monthly or quarterly, as Landlord may designate, during each twelve (12) month period of the Term, on the same day as the monthly Base Rent is due hereunder.In the event that Tenant pays Landlord's estimate of Tenant's Pro-Rata Share of Operating Costs as described in the preceding sentence, Landlord shall deliver to Tenant within ninety (90) calendar days after the expiration of each calendar year a reasonably detailed statement showing Tenant's Pro-Rate Share of the actual Operating Costs incurred during the preceding year. If Tenant's payments under this paragraph during such preceding year exceed Tenant's Pro-Rata Share as indicated on such statement, Tenant shall be entitled to the prompt cash reimbursement of such overpayment.If Tenant's payments under this paragraph during such preceding year were less than Tenant's Pro-Rata Share as indicated on such statement, Tenant shall pay to Landlord the amount of the deficiency within thirty (30) business days after delivery by Landlord to Tenant of such statement. CONFIDENTIAL TREATMENT 8 11.REAL ESTATE TAXES.Tenant shall pay Landlord as Additional Rent, Tenant’s Pro-Rata Share of the “Real Estate Taxes”, as follows: (a)The term “Real Estate Taxes” means all taxes, rates and assessments, general and special, levied or imposed with respect to the Building, the Land and any other improvements constructed thereon (the “Improvements”) and the Property. (b)The term “Real Estate Tax Year” means each successive twelve (12) month period following and corresponding to the period in respect of which the Real Estate Taxes are established, or such other period or periods which may from time-to-time in the future be established by taxing authority for the purposes of levying or imposing Real Estate Taxes. (c)Each year Tenant shall pay to Landlord within thirty (30) business days after demand in writing therefore as Additional Rent, Tenant’s Pro-Rata Share of Real Estate Taxes for or attributable to the then-current Real Estate Tax Year. (d)Landlord shall have no obligation to contest, object to, or litigate the levying or imposition of any Real Estate Taxes and may settle, compromise, consent to, waive or otherwise determine in its discretion any Real Estate Taxes without consent or approval of Tenant. (e)If the Termination Date of this Lease shall not coincide with the end of a Real Estate Tax Year, then with respect to Tenant’s obligation under Section 11 for the period between the commencement of the applicable Real Estate Tax Year in question and the Termination Date of this Lease, Landlord, at its option, may bill Tenant for such pro-rata tax (1) at the time of termination, using either the Real Estate Taxes payable for the current Real Estate Tax Year, if available, or for the previous Real Estate Tax Year, if taxes for the then current tax year are not available on the date of termination; or (b) subsequent to the date of termination, if Landlord wishes to wait for information as to the amount of Real Estate Taxes payable for the Real Estate Tax Year during which this Lease is terminated.Such statement for the final Real Estate Tax shall be payable by Tenant upon receipt, it being understood that Tenant’s obligation to pay its pro-rata share of Real Estate Taxes for the final period of the Lease shall survive the expiration of the Term of this Lease.In the event that only a portion of Real Estate Tax Year is included within the first or last Lease Year, Tenant shall be liable only for the pro-rated portion of the Real Estate Taxes attributable to the period falling within the Lease Year in question. 12.LANDLORD WORK.By executing this Lease, Tenant shall be deemed to accept the Premises in their “As-Is” condition on the Commencement Date, and Tenant acknowledges that Landlord shall have no obligation to undertake any improvements at the Premises on behalf of the Tenant, except for those items of Landlord’s Work outlined in Exhibit B of this Lease. CONFIDENTIAL TREATMENT 9 13.ALTERATIONS.Tenant covenants and agrees not to make any alterations, improvements and/or structural changes to the Premises and/or the Building costing more than Twenty-five Thousand Dollars ($25,000) without the prior written consent of Landlord, which consent Landlord agrees not to withhold unreasonably if such proposed changes are non-structural in nature. Tenant shall have the right to make non-structural alteration to its Premises costing less than Twenty-five Thousand Dollars ($25,000) at any time during the Lease Term. Any alterations, improvements and/or structural changes shall, at the option of Landlord, be supervised by Landlord.Tenant further agrees that such alterations, improvements which cost in excess of Twenty-five Thousand Dollars ($25,000) and/or structural changes, which may be approved by Landlord as herein provided, shall not be begun until Tenant furnishes to Landlord a good and sufficient mechanic's lien bond placed with a reliable bonding company authorized to do business in Maryland in an amount deemed sufficient by Landlord to indemnify Landlord against any and all claims for mechanic's liens for both labor and material, which may be made against the Premises or against Landlord, or both, arising out of the making of such alterations, improvements and/or structural changes.Tenant further agrees to indemnify and hold harmless Landlord from and against all liens, including mechanic's liens claims or demands of any nature whatsoever arising out of any work performed, materials furnished or obligations incurred by or for Tenant upon the Premises during the Term of this Lease, and agrees not to suffer such lien to be obtained or created.Should any injury or damage to the Premises result, directly or indirectly, from such alterations of the Premises to their previous condition, Tenant at its sole cost and expense shall promptly repair such injury or damage. 14.FIXTURES AND EQUIPMENT.All trade fixtures and equipment installed by Tenant shall remain the property of Tenant and may be removed by Tenant upon the expiration or termination of this Lease; provided, however, Tenant shall, at its own cost and expense, promptly repair any injury or damage to the Premises resulting from such removal and shall restore the Premises to their original condition.All alterations, additions, improvements and changes and all installation of trade fixtures and equipment made by Tenant shall be made in accordance with the rules, regulations and ordinances of the County, its agencies or departments. 15.INSURANCE; INDEMNITY. (a)Landlord's Insurance.Landlord shall secure and maintain policies of insurance for the Property (including the Premises) covering loss of or damage to the Property, including the Premises as delivered to Tenant, but excluding all subsequent alterations, additions and improvements to the Premises, with loss payable to Landlord and to any mortgagees of Landlord.Landlord shall not be obligated to obtain insurance for Tenant's trade fixtures, equipment, furnishings, machinery or other property.Such policies shall provide protection against fire and extended coverage perils and such additional perils as Landlord deems suitable, and with such deductibles(s) as Landlord shall deem reasonably appropriate.Landlord shall further secure and maintain commercial general liability insurance with respect to the Property in such amount as Landlord shall determine, such insurance to be in addition to, and not in lieu of, the liability insurance required to be maintained by Tenant.In addition, Landlord shall secure and maintain rental income insurance in such amounts and with such coverage as determined by Landlord.If the annual cost to Landlord for any such insurance exceeds the standard rates because of the nature of Tenant's operations, Tenant shall, upon receipt of appropriate invoices, reimburse Landlord for such increases in cost, which amounts shall be deemed Additional Rent hereunder. CONFIDENTIAL TREATMENT 10 (b)Tenant's Liability Insurance.(i) Tenant (with respect to both the Premises and the Property) shall secure and maintain, at its own expense, at all times during the Term, a policy or policies of commercial general liability insurance with the premiums thereon fully paid in advance, protecting Tenant and naming Landlord, the holders of any mortgages on the Property, and Landlord's representatives as additional insureds against claims for bodily injury, personalinjury and property damage (including reasonable attorneys' fees) based upon, involving or arising directly or indirectly out of Tenant's operations, assumed liabilities or Tenant's use, occupancy or maintenance of the Premises and the Property.Such insurance shall provide for a minimum amount of One Million Dollars ($1,000,000) for property damage or injury to or death of one or more than one person in any one accident or occurrence, with an annual aggregate limit of at least Two Million Dollars ($2,000,000) and One Million Dollars ($1,000,000) in excess liability coverage.The coverage required to be carried shall include fire legal liability, blanket contractual liability, personal injury liability (libel, slander, false arrest and wrongful eviction), broad form property damage liability, products liability and completed operations coverage (as well as owned, non-owned and hired automobile liability if an exposure exists).Such insurance shall be written on an occurrence basis and contain a separation of insured’s provision or cross-liability endorsement acceptable to Landlord.Tenant shall provide Landlord with a certificate evidencing such insurance coverage prior to the Commencement Date.The certificate shall indicate that the insurance provided specifically recognizes the liability assumed by Tenant under this Lease and that Tenant's insurance is primary to and not contributory with any other insurance maintained by Landlord, whose insurance shall be considered excess insurance only; (ii) Tenant shall, at Tenant's expense, comply with (i) all insurance company requirements pertaining to the use of the Premises and (ii) all rules, orders, regulations or requirements of the American Insurance Association (formerly the National Board of Fire Underwriters) and any similar body. (c)Tenant's Additional Insurance Requirements.Tenant shall secure and maintain, at Tenant's expense, at all times during the Term, a policy of physical damage insurance on all of Tenant's fixtures, furnishings, equipment, machinery, merchandise and personal property in the Premises and on any alterations, additions or improvements made by or for Tenant upon the Premises, all for the full replacement cost thereof without deduction for depreciation of the covered items and in amounts that meet any co-insurance clauses of the policies of insurance.Such insurance shall insure against those risks customarily covered in an "all risk" policy of insurance covering physical loss or damage.Tenant shall use the proceeds from such insurance for the replacement of fixtures, furnishings, equipment and personal property and for the restoration of the alterations, additions or improvements made by or for Tenant to the Premises.Further, Tenant shall secure and maintain at all times during the Term workers' compensation insurance in such amounts as are required by law, employer's liability insurance in the amount of not less than Five Hundred Thousand Dollars ($500,000.00) per occurrence, plate glass coverage if required by Landlord, and all such other insurance as may be required by applicable law or as may be reasonably required by Landlord. Tenant shall provide Landlord with certificates of all such insurance prior to the Commencement Date.The property insurance certificate shall confirm that the waiver of subrogation required to be obtained pursuant to this Lease is permitted by the insurer.Tenant shall, at least thirty (30) calendar days prior to the expiration of any policy of insurance required to be maintained by Tenant under this Lease, furnish Landlord with an "insurance binder" or other satisfactory evidence of renewal thereof. (d)All policies required to be carried by Tenant under this Lease shall be issued by and binding upon a reputable insurance company of good financial standing licensed to do business in the State of Maryland with a rating of at least
